Title: To Thomas Jefferson from Pseudonym: "Filo Libertus", 17 January 1809
From: Pseudonym: “Filo Libertus”
To: Jefferson, Thomas


                  
                     Mr President 
                     
                     
                        Balom Jany 17 1809
                  
                  Take of your Embargo & restore us to freedom, or 300 Yankees Youths between 18 and 20. & 150 of City Washington are resolved on your destruction. Look to it
                  One of the three hundered by the order of the Sectary
                  
                     Filo Libertus 
                     
                  
               